DETAILED ACTION
Claims 1-5 and 7-24 are considered for examination. Claims 1, 2, 11-15, and 20 are amended. Claims 21-24 are new. Claim 6 is canceled.
Notice of Pre-AIA  or AIA  Status
As noted above, this application includes subject matter in claims 16-18 that was not present in the claimed invention filed in the provisional application. As this subject matter is only present in an invention filed on or after March 16, 2013, the application is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive in full.
Informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by examiner. However, new issues under 35 U.S.C. §112 have arisen and are included in the Action herein. Additionally a drawing objection is made which was not originally found in the prior action regarding allowable dependent claim 15.
In response to applicant's arguments regarding the double patenting rejection, The Office finds this argument persuasive. The amended claims are seen sufficiently distinct from the parent application and the rejection is withdrawn herein accordingly.
In response to applicant's arguments under 35 U.S.C. §102/103 on page 7-9 that the amended claimed overcome the previous art of record, The Office finds this argument persuasive however moot in light of a newfound combination of references which renders the newly claimed invention obvious. Details of the invention are provided below. The Official notice previously taken for claims 8, 18, and 19 have been supplemented with references. Applicant’s arguments regarding the teaching away for claim 14 wherein having a flimsy connection would run counter to the intended purpose of Nakamura of securing the vessels in position to train suturing are not found persuasive. The claim merely recites that the connection is flimsy, this is part of the natural process of the degradation of ball joints in mechanical structures. Additionally, the connector in Nakamura would still hold the holder (123) as before - it would just require manual correction. Evidence of such wearing out of ball and socket joints is provided and Nakamura is capable of meeting the claimed invention is provided. Revision of the claim to state that the connector is intentionally flimsy may aid in overcoming the rejection.  Additionally, no art rejection is provided for claim 15 in light of the amendments. Examiner also notes that the argument for claim 18 is misplaced as the proposed combination is not removal/substitution of the clip (121) in Nakamura but merely a swapping of the holder (123) and the connection to device (124) as discussed below.
Examiner’s response to arguments are intended to be compliant with each and every argument included within Applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by Applicant is/are considered acquiescent forthwith except where disclaimed by Applicant. 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
Applicant’s claim for the benefit of a prior-filed provisional application 61/705,972, filed 9/26/2012 and parent application 14/036,168 filed 9/25/2013 is acknowledged and satisfied in full for all claims except those noted above and dependents thereof. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elongate pin in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 and dependents thereof objected to because of the following informalities:  
Claim 2 recites, “and is connected to the proximal end of the holder placing the distal end of the connector and the proximal end of the holder in a non-contacting relationship with the upper surface of the base” in the final clause which should read, “and is connected to the proximal end of the holder, placing the distal end of the connector and the proximal end of the holder in a non-contacting relationship with the upper surface of the base” (emphasis added).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “removable means” in claim 17. Claim 18 obviates this interpretation. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 and dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “wherein the second layer has a cross-sectional size equal to the cross-sectional size of the holder”. Examples in the specification are detailed in [0036] for the outer cuff having a diameter which is the same as the cuff diameter, however (1) claim 21 does not specify that the second layer is the outer layer and (2) claim 1 requires that the holder have a cross-sectional size that is larger than the size of the lumen. Regarding (1) there is no support in the specification that the inner layer has a cross-sectional size equal to the cross-sectional size of the holder. Regarding (2) the interpretation that the second layer is the inner layer also violates the requirements of claim 1 by thereby having an inner layer with a cross-sectional size equal to the holder’s cross-sectional size instead of larger than the holder’s cross-sectional size. To remedy such issue, examiner suggests narrowing the scope of the claim to specify that the second layer is the/an outer layer in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.












In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7, 10, 11, 13, 16, 17, 20-22, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura (US Pub. 2012/0141965 A1) in view of Watson (US Pat. 5,320,537) and in further view of McClurken et al. (US Pub. 2002/0062123 A1).
 In re Claim 1, Nakamura discloses: a surgical training device (at least at Figures 3, 4, and 7-9, wherein Nakamura discloses a system for practicing suturing surgical skills for combining two simulated tissue vessels together. Wherein Figure 8, and [0045]-[0050], and [0056]-[0064] the blood vessels (BV1) are held by holding shaft (123) which is inserted into the blood vessel center and clamped using clips (125). Wherein the holder is connected to flexible connector arm (120) which connects the system to base (100)), comprising: 
a simulated vaginal cuff comprising a simulated tissue having an outer and inner surface, wherein the inner surface defines a lumen having a pre-defined cross-sectional shape and size, wherein the simulated tissue is stretchable (at least at artificial blood vessel BV1, which is a simulated tissue having an outer and inner surface and a hollow, circular cross section, thereby acting as a simulated vaginal cuff under MPEP § 2112.01. Wherein the material is stretchable as it can be sutured together in Figure 9 and is thereby not perfectly rigid), and wherein the lumen interconnects an opening at a distal end of the simulated tissue and an opening at a proximal end of the simulated tissue (at least at Figure 7, wherein the blood vessel has an interior lumen having a distal and proximal end. See [0049] and [0062]); and a holder having a proximal end and a distal end, wherein the holder has a cross-sectional shape that is the same shape as the cross-sectional shape of the lumen of  the simulated vaginal cuff and a cross-sectional size that is [smaller] than the cross-sectional size of the lumen of the simulated vaginal cuff, wherein the holder is inserted into the lumen of the simulated vaginal cuff at the proximal end of the simulated tissue such that the proximal end of the simulated tissue is [moved] over the holder which removably connects the simulated vaginal cuff with the holder, and wherein […], wherein distal end of the simulated tissue is distal to the distal end of the holder by a length defining an overhanging portion of the simulated tissue, wherein the overhanging portion maintains an opening at the distal end of the simulated tissue when connected to the holder, and wherein the overhanging portion of the simulated tissue is compressible to close the opening at the distal end of the simulated tissue (at least at Figure 8, wherein holder (123) includes a proximal and distal end, and the distal end is inserted into the blood vessel in [0049] and retained using clip (125), wherein the clip position shows the overhang length wherein the holder is inserted into the blood vessel. Wherein the blood vessel may be compressed to close the distal end if force is applied under MPEP §2112.01 & 2114).
Nakamura is arguably silent on the holder having a diameter larger than the diameter of the lumen an having the lumen size over the holder via a press fit connection, but Watson teaches [a suturing training apparatus, comprising a holder, connector, and tubular lumen] wherein the holder has a cross-sectional shape that is the same as the cross-sectional shape of the lumen of the simulated vaginal cuff and a cross- sectional size that is [the same size or larger] than the cross-sectional size of the lumen of the simulated vaginal cuff, wherein the holder is inserted into the lumen of the simulated vaginal cuff at the proximal end of the simulated tissue such that the proximal end of the simulated tissue is stretched over the holder which removably connects the simulated vaginal cuff with the holder, and wherein the simulated tissue of the simulated vaginal cuff elastically contracts applying tension between the simulated tissue and the holder to hold the simulated tissue in place on the holder, wherein the distal end of the simulated tissue is distal to the distal end of the holder by a length defining an overhanging portion of the simulated tissue …( at least at Figure 1, 6:3-9, wherein the blood vessel ends (46,48) are press fit over the bore (22), thereby requiring that the bore has a diameter equal to or larger than the inner diameter of the lumen to enable a press/friction/interference fit). Watson is arguably silent on requiring that the bore diameter is larger than the inner diameter, but McClurken et al. teaches: [a tubular fitting apparatus, comprising] wherein the holder has a cross-sectional shape that is the same as the cross-sectional shape of the lumen of the simulated vaginal cuff and a cross- sectional size that is larger than the cross-sectional size of the lumen (at least at [0289], wherein the lumen has an inner diameter of 2mm and the outer diameter of the shaft is 2.4mm wherein the lumen is fit over the shaft to form a press-fit). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Nakamura to substitute the holder (123) for the press-fit based shaft holder having a cross-sectional shape larger than the lumen, as taught by Watson and McClurken et al., for the purpose of enabling secure attachment of the blood vessel to the connector arm in a reliable, sturdy, and removable fashion for the benefit of improving the simplicity and retention force of the system by obviating the need for clamps (125) and reducing slippage. 
Additionally, the substitution of the cited prior art would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed because the cited prior art differs from the claimed invention only by the substitution of the holder with the taught holder, wherein the use of press/friction/interference fit holders are known in the art via the prior art, wherein the larger the interference between two bodies the greater the frictional forces there between, wherein the substitution of such holders is readily appreciable by one having ordinary skill in the art as both holders perform the same function and have the same result of holding tubular bodies in place, and that in the substation, each element merely performs the same function as it does separately and one of ordinary skill in the art would have recognized that the results of the substitution were predictable.
In re Claim 2, the previous combination of Nakamura, Watson, and McClurken et al., as applied to claim 1 discloses the claimed invention as shown above. Nakamura further discloses: a support configured to support the simulated vaginal cuff, wherein the support comprises: the holder (at least at holder (123), as substituted above), a base having an upper surface and a lower surface (at least at the base (100) which has a lower surface which touches a grounding surface and an upper surface as shown), and a connector having a proximal end and a distal end, wherein the proximal end of the connector is connected to the upper surface of the base and extends upwardly from the base, and wherein the distal end of the connector is separated and spaced distally away from the upper surface of the base and is connected to the proximal end of the holder placing the distal end of the connector and the proximal end of the holder in a non-contacting relationship with the upper surface of the base (at least at arm (120) which extends upwardly from the upper surface of the base (100) to the holder (123)).
In re Claim 3, the previous combination of Nakamura, Watson, and McClurken et al., as applied to claim 2 discloses the claimed invention as shown above. Nakamura further discloses: wherein the connector is an elongate arm (at least at arm (120) which extends upwardly from the upper surface to the holder).
In re Claim 4, the previous combination of Nakamura, Watson, and McClurken et al., as applied to claim 2 discloses the claimed invention as shown above. Nakamura further discloses: wherein the holder is configured to angulate with respect to the base (at least at holder (123) which may change angle with respect to the base by means of flexible connector (120) as in [0045]-[0050], etc. See also wherein the device is capable of this action via MPEP §2112.01 and 2114).
In re Claim 5, the previous combination of Nakamura, Watson, and McClurken et al., as applied to claim 1 discloses the claimed invention as shown above. Nakamura further discloses: wherein the simulated vaginal cuff is movable along the holder to vary the length of the overhanging portion with respect to the distal end of the holder (at least at substituted holder (123) as combined with Watson and McClurken above
In re Claim 7, the previous combination of Nakamura, Watson, and McClurken et al., as applied to claim 1 discloses the claimed invention as shown above. Nakamura further discloses: wherein the pre-determined cross-sectional shape is elliptical (at least at Figure 8, and [0049], wherein the blood vessel is circular in shape, wherein a circle is an acceptable elliptical shape).
In re Claim 10, the previous combination of Nakamura, Watson, and McClurken et al., as applied to claim 1 discloses the claimed invention as shown above. Nakamura further discloses: wherein the simulated vaginal cuff has a hollow cylindrical, tubular shape (at least at Figure 8, and [0049] and [0062], wherein the blood vessel is circular in shape and hollow to allow shaft insert (123) and to generally resemble a lumen).
In re Claim 11, the previous combination of Nakamura, Watson, and McClurken et al., as applied to claim 1 discloses the claimed invention as shown above. Nakamura further discloses: wherein the connector is flexible (at least at Figure 8 and 4, and [0045]-[0050], wherein arm (120) is flexible).
In re Claim 13, the previous combination of Nakamura, Watson, and McClurken et al., as applied to claim 1 discloses the claimed invention as shown above. Nakamura further discloses: wherein the connector comprises a ball joint (at least at Figure 8 and 4, and [0045]-[0050], wherein arm (120) comprises ball joints).
In re Claim 16, the previous combination of Nakamura, Watson, and McClurken et al., as applied to claim 1 discloses the claimed invention as shown above. Nakamura further discloses: wherein the holder is removable with respect to the base and the connector (at least at [0049], wherein the holder is attached to the connector in a removable fashion).
In re Claim 17, the previous combination of Nakamura, Watson, and McClurken et al., as applied to claim 1 discloses the claimed invention as shown above. Nakamura further discloses: wherein the holder comprises removable means (at least at [0049], wherein the holder is attached to connector in a removable fashion through some means).
In re Claim 20, the previous combination of Nakamura, Watson, and McClurken et al., as applied to claim 1 discloses the claimed invention as shown above. Nakamura further discloses: wherein the distal end of the simulated vaginal cuff is configured to be removed after being closed with sutures or staples, and wherein a remainder of the simulated vaginal cuff is configured to be re-adjusted along the support such that a distal end of the remainder of the simulated vaginal cuff creates another overhanging portion for suturing practice (at least at Figure 8, wherein after suturing the ends of the vessel, it is possible that the end could be cut, thereby creating another blood vessel available for suturing practice, wherein the clip may also be moved appropriately. See also wherein the device is capable of this action via MPEP §2112.01 and 2114).
In re Claim 21, the previous combination of Nakamura, Watson, and McClurken et al., as applied to claim 1 discloses the claimed invention as shown above. Nakamura is arguably silent on, but Watson teaches: wherein the simulated tissue comprises a first layer and a second layer being different than the first layer (at least at Figure 4, 10, and 11, wherein Col. 5 the lumen is composed of an inner and outer layer which are different). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Nakamura to have the blood vessel have an inner and outer layer, as taught by Watson, for the purpose of increasing the realism of the simulated blood vessel and enabling the performance of more intricate simulations and increasing the pedagogic value of the system.  
In re Claim 22, the previous combination of Nakamura, Watson, and McClurken et al., as applied to claim 21 discloses the claimed invention as shown above. Nakamura is arguably silent on, but Watson teaches: wherein the second layer is longer than the first layer (at least at Figure 10-13, wherein Col. 5-6 the outer layer is shorter than the inner layer via transection and the surgeon operates by suturing the inner layer).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Nakamura to have the blood vessel have an inner and outer layer wherein the outer layer is shorter than the inner layer, as taught by Watson, for the purpose of increasing the realism of the simulated blood vessel and enabling the performance of more intricate simulations, such as transection, and increasing the pedagogic value of the system.
In re Claim 24, the previous combination of Nakamura, Watson, and McClurken et al., as applied to claim 21 discloses the claimed invention as shown above. Nakamura is arguably silent on, but Watson  wherein the second layer has a cross-sectional size equal to the cross-sectional size of the holder (at least at Figure 2, wherein once the second layer is stretched over the holder in the press fit connection it obtains a local cross-sectional size that is the same as the holder, or, alternatively, the inner layer size has a diameter which is the same as the holder diameter to enable the press-fit connection).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Nakamura to substitute the holder (123) for the press-fit based shaft holder having a cross-sectional shape equal to or larger than the lumen, as taught by Watson and McClurken et al., for the purpose of enabling secure attachment of the blood vessel to the connector arm in a reliable, sturdy, and removable fashion for the benefit of improving the simplicity and retention force of the system by obviating the need for clamps (125) and reducing slippage. 
Additionally, the substitution of the cited prior art would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed because the cited prior art differs from the claimed invention only by the substitution of the holder with the taught holder, wherein the use of press/friction/interference fit holders are known in the art via the prior art, wherein the larger the interference between two bodies the greater the frictional forces there between, wherein the substitution of such holders is readily appreciable by one having ordinary skill in the art as both holders perform the same function and have the same result of holding tubular bodies in place, and that in the substation, each element merely performs the same function as it does separately and one of ordinary skill in the art would have recognized that the results of the substitution were predictable.
Claim 8 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the previous combination of Nakamura, Watson, and McClurken et al., as applied to claim 1 in view of Segall et al. (US Pub. 2013/0309643 A1).
In re Claim 8 and 19, the previous combination of Nakamura, Watson, and McClurken et al. as applied to claim 1 discloses the claimed invention as shown above. Nakamura is arguably silent on, however Segall et al. teaches: [a surgical sutturing training system] wherein the simulated tissue comprises a stretchable mesh material embedded in silicone and wherein the simulated [tissue] comprises a four-way stretch, porous fabric material (at least at [0023], wherein the simulated human tissue layer is made out of silicone molded over a nylon fabric). 
Thus, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Nakamura by constructing the simulated tissue/vaginal cuff out of nylon embedded within silicone, as taught by Segall et al., for the purpose of increasing the structural integrity of the lumen material to prevent the suture ripping the lumen for the benefit of increasing the realism of the simulator and thereby increasing the pedagogic value and to avoid unnecessary complications while training to avoid learner frustration.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the previous combination of Nakamura, Watson, and McClurken et al., as applied to claim 1 in view of Ryan et al. (US Pub. 2010/0167253 A1).
In re Claim 9, the previous combination of Nakamura, Watson, and McClurken et al., as applied to claim 1 discloses the claimed invention as shown above. Nakamura is arguably silent on, but Loor et al. teaches: [a surgical simulation system] further comprising a top cover connected to and spaced apart from a base that defines an internal cavity, wherein the top cover obscures a user view into the internal cavity, wherein the top cover includes a penetrable tissue simulation region for accessing the internal cavity, and wherein the simulated vaginal cuff is located inside the internal cavity (at least at Figure 1-2, wherein the top of the body (2) is a top cover connected to and spaced apart from the base of the body housing the physical model (5) and wherein (2,3) obscures a view into the internal cavity by providing a penetrable tissue simulation region of a material simulating human tissues used for accessing the cavity).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Nakamura to be housed within a surgical training device with a penetrable tissue simulation region, as taught by Ryan et al..
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the previous combination of Nakamura, Watson, and McClurken et al., as applied to claim 17 in view of Rice et al. (US Pub. 2007/0200058 A1).
In re Claim 18, the previous combination of Nakamura, Watson, and McClurken et al. as applied to claim 17 discloses the claimed invention as shown above. Nakamura is arguably silent on, however Rice et al. teaches: [a phantom device which connects a shaft to an object] using snap-fit, friction-fit, to removable attach a part (at least at shaft (156a) and holes (96) in [0048], etc.). Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Nakamura by press or friction fitting the holder to the connector, as taught by Rice et al., for the purpose and benefit of enabling quick, reliable removal of the holder from the connector only when desired.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the previous combination of Nakamura, Watson, and McClurken et al., as applied to claim 2 in view of and/or evidenced by Wofford et al. (US Pat. 7,695,211 B1).
In re Claim 14, the previous combination of Nakamura, Watson, and McClurken et al. as applied to claim 1 discloses the claimed invention as shown above. Nakamura discloses wherein the connector is constructed out of ball and socket joints (at least at [0015], [0047], etc.). Nakamura is arguably silent on the ball and socket joints being flimsy such that a user must maintain a desired connector position, however Wofford et al. teaches: wherein ball and socket joints become flimsy overtime due to regular wear and tear and would thereby require that a user maintain a desired connector position at that point (at least at 4:9-22, which states that when ball and socket joints wear out they become loose and there is unintended relative movement between the socket at the ball). 
Therefore, the system disclosed in Nakamura would eventually inherently experience wear out of the joints of the system that would lead to a flimsy connector, which would need to be held in place as described. Additionally, or alternatively, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Nakamura by having the ball and socket joints wear out over time and lead to a flimsy connector, as taught by Segall et al., for the .
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the previous combination of Nakamura, Watson, and McClurken et al., as applied to claim 17 in view of Hendrickson et al. (US Pub. 2007/0200058 A1).
In re Claim 23, the previous combination of Nakamura, Watson, and McClurken et al. as applied to claim 21 discloses the claimed invention as shown above. Nakamura is arguably silent on, however Hendrickson et al. teaches: [an anatomical lumen comprising multiple layers] wherein the second layer is colored differently than the first layer (At least at [0126] wherein each layer of the lumens in Figure 11 have different colors based upon the materials they are intended to represent in the anatomical model. Also, see MPEP §2111.05 wherein the color of the objects only has meaning for human and the particular colors does not materially affect the product). Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Nakamura by coloring the layers differently, as taught by Hendrickson et al., for the purpose and benefit of enabling a more realistic training environment thereby improving the pedagogic value of the simulator.
Claim 1-3, 5, 7, 9, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watson (US Pat. 5,320,537) in view of McClurken et al. (US Pub. 2002/0062123 A1).
In re Claim 1, Watson discloses: a surgical training device (at least at Figures 2-4, 10-13, wherein Watson discloses a device for training a user on suturing blood vessels), comprising: 
a simulated vaginal cuff comprising a simulated tissue having an outer and inner surface, wherein the inner surface defines a lumen having a pre-defined cross-sectional shape and size, wherein the simulated tissue is stretchable (at least at artery 40, which is a simulated tissue having an outer and inner surface and a hollow, circular cross section as shown in Figures 4 and 10-12, thereby acting as a simulated vaginal cuff under MPEP § 2112.01. Wherein the material is stretchable as it can be sutured together in Figure 11 and is thereby not perfectly rigid), and wherein the lumen interconnects an opening at a distal end of the simulated tissue and an opening at a proximal end of the simulated tissue (at least at Figure 2, 4, and 11, wherein the artery 40 has an interior lumen having a distal and proximal end); and a holder having a proximal end and a distal end, wherein the holder has a cross-sectional shape that is the same as the cross-sectional shape of the lumen of the simulated vaginal cuff and a cross- sectional size that is [the same size or larger] than the cross-sectional size of the lumen of the simulated vaginal cuff, wherein the holder is inserted into the lumen of the simulated vaginal cuff at the proximal end of the simulated tissue such that the proximal end of the simulated tissue is stretched over the holder which removably connects the simulated vaginal cuff with the holder, and wherein the simulated tissue of the simulated vaginal cuff elastically contracts applying tension between the simulated tissue and the holder to hold the simulated tissue in place on the holder, wherein the distal end of the simulated tissue is distal to the distal end of the holder by a length defining an overhanging portion of the simulated tissue of the simulated tissue is compressible to close the opening at the distal end of the simulated tissue …( at least at Figure 1, 6:3-9, wherein the blood vessel ends (46,48) are press fit over the bore (22), thereby requiring that the bore has a diameter equal to or larger than the inner diameter of the lumen to enable a press/friction/interference fit. Wherein the blood vessel may be compressed to close the distal end if force is applied under MPEP §2112.01 & 2114).
Nakamura is arguably silent on the holder having a diameter larger than the diameter of the lumen an having the lumen size over the holder via a press fit connection, but Watson teaches [a suturing training apparatus, comprising a holder, connector, and tubular lumen] wherein the holder has a cross-sectional shape that is the same as the cross-sectional shape of the lumen of the simulated vaginal cuff and a cross- sectional size that is [the same size or larger] than the cross-sectional size of the lumen of the simulated vaginal cuff, wherein the holder is inserted into the lumen of the simulated vaginal cuff at the proximal end of the simulated tissue such that the proximal end of the simulated tissue is stretched over the holder which removably connects the simulated vaginal cuff with the holder, and wherein the simulated tissue of the simulated vaginal cuff elastically contracts applying tension between the simulated tissue and the holder to hold the simulated tissue in place on the holder, wherein the distal end of the simulated tissue is distal to the distal end of the holder by a length defining an overhanging portion of the simulated tissue, wherein the overhanding portion maintains an opening at the distal end of the simulated tissue when connected to the holder, and wherein the overhanging portion of the simulated tissue is compressible to close the opening at the distal end of the simulated tissue (at least at Figure 1, 6:3-9, wherein the blood vessel ends (46,48) are press fit over the bore (22), thereby requiring that the bore has 
Watson is arguably silent on requiring that the bore diameter is larger than the inner diameter, but McClurken et al. teaches: [a tubular fitting apparatus, comprising] wherein the holder has a cross-sectional shape that is the same as the cross-sectional shape of the lumen of the simulated vaginal cuff and a cross- sectional size that is larger than the cross-sectional size of the lumen (at least at [0289], wherein the lumen has an inner diameter of 2mm and the outer diameter of the shaft is 2.4mm wherein the lumen is fit over the shaft to form a press-fit). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Watson for the holder shaft diameter to be larger than the tube diameter, as taught by Watson and McClurken et al., for the purpose of enabling secure attachment of the artery to the holder arm in a more reliable and sturdy fashion for the benefit of improving the retention force of the system and reducing slippage. 
Additionally, the substitution of the cited prior art would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed because the cited prior art differs from the claimed invention only by the substitution of the holder shaft with a shaft of a greater diameter, wherein the use of press/friction/interference fit holders are known in the art via the prior art, wherein the larger the interference between two bodies the greater the frictional forces there between, wherein the substitution of such holders is readily appreciable by one having ordinary skill in the art as both holders perform the same function and have the same result of holding tubular bodies in place, and that in the substation, each element merely performs the same function as it does separately and one of ordinary skill in the art would have recognized that the results of the substitution were predictable.
In re Claim 2, the previous combination of Nakamura, Watson, and McClurken et al., as applied to claim 1 discloses the claimed invention as shown above. Watson further discloses: a support configured to support the simulated vaginal cuff, wherein the support comprises: the holder (at least at holder (123), as substituted above), a base having an upper surface and a lower surface (at least at the base (16) which has a lower surface which touches a grounding surface and an upper surface as shown), and a connector having a proximal end and a distal end, wherein the proximal end of the connector is connected to the upper surface of the base and extends upwardly from the base, and wherein the distal end of the connector is separated and spaced distally away from the upper surface of the base and is connected to the proximal end of the holder placing the distal end of the connector and the proximal end of the holder in a non-contacting relationship with the upper surface of the base (at least at the gasket 29 in Figure 2 wherein the interior is connected to the holder (22) and the outside is connected to the upper surface of the base. Alternatively, see in Figure 2 wherein the surface which holds the gasket separate from the support base (16) is indirectly connected to the distal end of the holder and extends upwardly from the base).
In re Claim 5, the previous combination of Watson, and McClurken et al., as applied to claim 2 discloses the claimed invention as shown above. Watson further discloses: wherein the simulated vaginal cuff is movable along the holder to vary the length of the overhanging portion with respect to the distal end of the holder (at least at holder (22), which is inserted into the artery to define the overhanding portion. Wherein it is possible to change the overhang length based on how far the holder is inserted. See also wherein the device is capable of this action via MPEP §2112.01 and 2114).
In re Claim 7, the previous combination of Watson, and McClurken et al., as applied to claim 1 discloses the claimed invention as shown above. Watson further discloses: wherein the pre-determined cross-sectional shape is elliptical (at least at Figure 4, wherein the blood vessel is circular in shape, wherein a circle is an acceptable elliptical shape).
In re Claim 10, the previous combination of Watson, and McClurken et al., as applied to claim 1 discloses the claimed invention as shown above. Watson further discloses: wherein the simulated vaginal cuff has a hollow cylindrical, tubular shape (at least at Figure 4, wherein the blood vessel is circular in shape, wherein a circle is an acceptable elliptical shape).
In re Claim 12, the previous combination of Watson, and McClurken et al., as applied to claim 2 discloses the claimed invention as shown above. Watson further discloses: wherein the connector is rigid (at least at the gasket 29 in Figure 2 wherein the interior is connected to the holder (22) and the outside is connected to the upper surface of the base. Alternatively, see in Figure 2 wherein the surface which holds the gasket separate from the support base (16) is indirectly connected to the distal end of the holder and extends upwardly from the base).
Allowable Subject Matter
Claims 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As a result of the particular requirement that the connector be an elongate pin in the claimed arrangement, the instant claims recite a novel surgical training device. The requirement that the connector be an elongate pin, in combination with the other requirements of the claims, is not taught in the prior art of record.
Specifically, the nearest prior art of record is found to be the combination of Nakamura, Watson, and McClurken et al. as described herein. This combination, however, fails to disclose that the connector is an elongate pin and inclusion of reference to teach such a feature, if such were found, would merely be the result of hindsight reasoning motivated only based on information drawn from the instant application’s disclosure and/or in contrast to the teachings of Nakamura.
Therefore, based on the cited prior art of record there is no singular reference, nor combination of references, which an individual having ordinary skill in the art at the time before the effective filing date of the claimed invention would have combined to meet the claimed invention. For these reasons the claims are found distinguishable over the cited prior art, subject to the extent of the claims interpretation as examined herein and upon remedying the noted deficiencies with respect to § 112(a) and §112(b) and claim dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited. These include reference related to the amended features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Primary Examiner, Art Unit 3715